Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 22 May 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War-Office May 22d 1795.
          
          Mr Dandridge will be so good as to lay the inclosed papers before the President; they were received to day by the mails.
          From General Wayne—letter dated Apl 7th with inclosures.
          From James Seagrove—May 7. 1795. with the proposals of J. C. Nightingale & Co. for the Indian trade.
          From General Morgan—May 15th
          The General has been precipitate in forming a corps for six months longer service; & being without orders, tho’ referring to my letter of May 1st as directing it, I inclose a copy for the Presidents perusal.
          The return of his army is also enclosed.
          The General’s precipitation was peculiarly unfortunate—for Colo. Butler writes me that it put a stop to the recruiting for the federal army.
          From lieut. colo. Butler—inclosing one from Capt. Heth, informing of the murderous attempt of ten white men to kill some friendly Indians on the Allegany—two were wounded—& property abandoned.
          A return of militia officers who have enlisted recruits in expectation of commissions.
          A return of the troops at the Upper posts of the Ohio.
          
            T. Pickering
          
        